PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/113,679
Filing Date: 22 Jul 2016
Appellant(s): NAKAYAMA et al.





EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 USC 112, second paragraph, rejection of claim 13 is withdrawn.  Claim 13 was canceled in the amendment of 6/21/21.  
The 35 USC 102(a)(1)/103 rejection of claims 5 and 13 are withdrawn.  Claims 5 and 13 were canceled in the amendment of 6/21/21.  
The 35 USC 103 rejection of claims 5 and 13 are withdrawn.  Claims 5 and 13 were canceled in the amendment of 6/21/21.  
The after final amendment of 6/21/21 was entered by the Examiner in the Advisory Action of 7/6/21.
(2) Response to Argument
1.	Applicant asserts the tamped density/untamped density ratio is a product feature.  Examiner disagrees.  At least claim 1 recites “the untamped density is an initial stage bulk density”.  The recitation of “an initial stage” clearly recites an intermediate product limitation.  A measurement of a material at an initial stage is clearly not a product feature.  The produced positive electrode active material powder does not have the 
	The “2nd TAKAMORI Declaration” does not provide persuasive evidence the tamped density/untamped density ratio is a product feature.  Demonstrating “that the same powder always shows substantially the same untamped density as long as the measurement is implemented following the prescription JIS R 1628:1997” does not provided evidence the claim ratio is a product feature.  The untamped density is measured at an initial (intermediate product) stage.  Furthermore, the declaration states the untamped density is dependent upon the method of measuring the untamped density.  This is further evidence that the claimed ratio is not a product limitation, but depends on a method of measuring.  Untamped density is not an intrinsic property of the claimed powder and is a measurement of an initial material.  
As addressed in the Final Rejection of 3/29/21, the Examiner does not believe the arguments distinguish the claimed invention over the prior art. After reviewing the arguments presented, the Examiner believes the claimed tamped density and/or untamped density is inherent in the teachings of the prior art or at least obviousness in view of the prior art as the prior art positive electrode active material would have been capable of being packed to have the claimed density ratio. Specifically, the prior art teaches the claimed particle diameter and claimed BET specific surface area. The arguments presented during the interview of 12/15/20 states 'the measurement of the untamped and tamped densities does not alter the intrinsic nature of particles as such constituting the [claimed] powder" (page 11). Thus the tamped or untamped density 
1A.	Applicant asserts the “Examiner refers to melting temperature as analogous to tamped density/untamped density ratio”.  This is incorrect and was never stated by Examiner.  Examiner stated a melting point is an intrinsic property of a material which is unlike the claimed density ratio which depends on a method of measuring and an initial stage of the material.  Applicant cites multiple articles with little explanation of how they relate to the rejection of record. Applicant then concludes “Naturally, such a description is assumed to be made on the premise that test results may vary depending on the measurement method”.  It is unclear what Applicant is attempting to show regarding the cited articles.  The website METTLER TOLEDO specifically recites melting point is a characteristic property of a substance.  A higher temperature melts a substance faster but the substance still melts at the same characteristic property melting point.  None of the documents cited by Applicant provide evidence that the claimed density ratio is a product feature.

1B.	The “procedure-dependence of untamped density” argument is not relevant to the rejection of record as the claimed invention is directed toward a positive electrode active material powder (product) and untamped density is measured at an initial stage (intermediate product).  Applicant submits the Examiner’s assertion contains self-contradiction.  It is unclear how Applicant reaches this conclusion.  Examiner clearly states untamped density is measured at an initial stage, as recited by at least claim 1.  Claim 4 of the present invention requires the claimed powder to have the recited tamped density. If the product powder is tamped it cannot also be untamped.
The 2nd TAKAMORI declaration, filed 1/25/21, has been addressed above and is further addressed by the Examiner in the Final Rejection of 3/29/21.
1C. 	This section is titled “whether untamped density should be measured at “initial stage”.  It is unclear how the arguments provided in this section are relevant to the rejection of record.  At least claim 1 clearly recites “the untamped density is an initial product of at least claim 1 does not contain both an untamped density and a tamped density.  The untamped density is a measurement of an intermediate product.  The method of measuring untamped density is not relevant to the rejection of record.
1D.	The arguments presented in this section are not found persuasive for at least the fact the presently claimed invention is not directed toward a lithium secondary battery, but all pending claims are directed toward a positive electrode active material powder.  This section does not support Applicant’s assertion the claimed density ratio is a product feature.  Claim 1 is directed toward “A positive electrode active material powder”.  Arguments directed toward other components of the positive electrode, such as a binder, are not found persuasive because the arguments are not commensurate is scope with the claimed invention.  The claims are 1) not directed toward a positive electrode and 2) do not exclude a binder mixed with the claimed positive electrode active material powder if the powder is disclosed for use in a battery.  The electrode binder is not part of the active material powder.  
1E.	Showing the term "untamped density" is present in patented claims is not equated to the conclusion "the untamped density has been treated as a product feature during prosecution". The Examiner has not taken the position the term "untamped density" is indefinite under 35 USC 112.  Furthermore, note evaluating "flowability of a powder" is consider a procedure and not a product limitation. Subjecting a powder to an untamping, a tamping or a flowability procedure does not impart structural properties to the powder.  None of the cited patents dispute the Examiner’s position the untamped density is measured at an initial stage.  None of the cited patents provide product of the presently claimed invention contains both an untamped density and a tamped density.  Applicant’s conclusion regarding the cited patents is not properly supported and Applicant does not clarify how the cited patents are relevant to the rejections of record.  
1F.	The Examples of the present Application, all using a LiAlO2, are clearly not commensurate in scope with the claimed invention.  It is unclear how Applicant concludes otherwise.  The presently claimed invention is clearly broader than the examples of the present specification.  See at least present claim 1 (broadly claimed) and Table 1 of the present specification (narrow embodiment).  At least claim 1 recites M2 may be Al, Ti, Zr and/or W and  M1 may be selected from more than 25 different metals and combinations of those metals.
1G.	Neither Applicant nor the 2nd Takamori declaration explain how the untamped density values of Table 1 of the declaration are obtained.  Asserting a manner of measurement does not explain where the initial powder was obtained.  Applicant merely asserts “it is clear that untamped density and tamped density are intrinsic properties of a powder” but does not provide any support or evidence for the assertion.  Furthermore, this assertion conflicts with previous arguments provided by Applicant regarding “in accordance with JIS R 1628:1997” of claim 1 and the arguments provided at the bottom of page 11 of the Brief.  An intrinsic property is not changed by transportation in a vehicle.
As addressed in the Final Rejection of 3/29/21, the declaration under 37 CFR 1.132 filed 1/25/21 is insufficient to overcome the rejection of the claimed invention based upon the cited prior art as set forth in the last Office action because:  The the lithium ion battery composite cathode material of Example 5 has an average particle size d50 of 9.28 m, a specific surface area of 0.512 m2/g and a tap density of 2.16 g/ml (see page 14 of the translation), which all fall within the claimed ranges recited by at least claim 1.  Furthermore, it is unclear how the “untamped density” values of Table 1 of the declaration are obtained.  
	In addition, Yue teaches a lithium ion battery containing the composite cathode material of Example 5 has a capacity retention rate of 90.9% after 100 cycles (page 14).  The Examiner does not find the declaration sufficient to overcome the prior art rejection of record because the declaration is 1) not representative of the prior art of record and 2) does not properly compare the claimed invention with the prior art of record.
	The declaration states “at least the tamped density/untapped density ratio is undoubtedly an intrinsic property of a powder”.  However, the declaration does not provide sufficient evidence in support.  Yue teaches the tamped density of pending claim 4, a property of the powder.  Note Examiner recited a property of the powder, not an intrinsic property of the powder.  Neither tamped density nor untamped density is an intrinsic property of the powder.  Furthermore, an untamped density is measured at “an initial stage” and is, thus, not a property of the produced powder.
2.	Applicant argues the claims are “closed” and therefore exclude organic materials being part of the claimed powder.  Applicant previously argued the gradient functional material layer of Yue includes organic materials such as a surfactant and a binder.  
	Applicant argues Yue is silent about the particle diameter and specific surface area of the particles before coating.  Examiner disagrees.  At least page 6 (bottom paragraph) of the translation of Yue teaches specific surface area of the particles before coating is 0.2-10 m2/g.  The top of page 6 teaches the produced cathode material with the coating has the same specific surface area of 0.2-10 m2/g and a particle diameter of 5-30 m.  The metal oxide coating of Yue is added to the lithium containing composite oxide in a mass ratio of 0.01-0.1:1 (top of page 7).  Thus Yue teaches and suggests the amount of metal oxide coating is small enough as not to significantly affect the specific surface area and/or particle diameter of the positive active material particles. Applicant has provided no persuasive evidence the metal oxide coated cathode material particles of Yue do not have the claimed specific surface area and/or particle diameter.   
nd TAKAMORI Declaration.  It is emphasized that these arguments are not found persuasive.  Examiner further emphasizes it is unclear how the results in Tables 1 and 2 of the declaration were obtained.  Examiner notes specific surface area increases with decreasing particle size. The specific surface area is also increased if the particle has pores.  Therefore it is unclear how the declaration achieves the specific surface area for A that is significantly greater than the specific surface area for B.  Applicant has not provided any evidence or explanation stating how the untamped density values in the declaration were obtained and/or how the values are representative of the teachings of the prior art.
Applicant previously asserted unexpected results.  However, unexpected results must distinguish the claimed invention over the prior art of record.  The Examples shown in Table 1 of the present specification all include a LiAlO2 coating layer.  The coating layer of the presently claimed invention is much broader than the examples presented in Table 1.  Furthermore, Yue teaches the coating layer of the claimed invention and a discharge capacity retention of more than 95% after 100 cycles.
	Regarding the declaration of 1/25/21, see section 1 of the response to arguments above and the Final Rejection of 3/24/21.  Applicant’s arguments regarding the discharge capacity do not appear to be relevant to the claimed invention and are not commensurate is scope with the claimed invention as the claims are not directed toward a battery.  Applicant only “submits” that the capacity retention of Yue is only a yardstick for evaluating cycle performance.  No additional arguments/evidence is provided to properly support the submission.  Applicant only “submits” that the advantage of the 
  	Applicant addresses the rejection over Huang in view of Yue at the bottom of page 21 of the Brief.  Applicant submits the rejection is based on the density ratio being anticipated by or obvious over Yue.  The arguments against Yue have been addressed above and in the Final of 3/24/21.  
Huang teaches a high-nickel positive active material of a surface-modified lithium ion battery. A matrix substance is the high-nickel positive active material LiNixCoyMzO2, the surface of the matrix substance is uniformly coated by a lithium-ion conductor compound which comprises at least one of LiAI02, Li4Ti502 and Li2Zr03.  In the high nickel positive electrode active material LiNixCoyMz02, 0.6<x<1; 0<y<0.4; 0<z<0.4; and x+y+z=1.  M is one or more of Mn, Al, Mg and Ti (bottom of page 2).  The positive electrode active material has a layered structure of -NaFeO2 (bottom of page 6).  See at least Figures 2, 3, 9 and 11 that teach and suggest the positive electrode active material particles are secondary particles and have an average secondary particle diameter of 2-20 m.  
	Applicant argues neither reference teach or suggest the D90/D10 ratio of 1 to 3 of claim 1.  However, the prior art teaches the average particle diameter of the claimed invention.  Thus the D90/D10 ratio is taught and suggested by both Yue and Huang.
Applicant argues Yue and Huang have no information source for calculating the atomic ratio of M2 as recited by claim 12.  Examiner disagrees.  See at least page 2 (claims 6 and 8) and page 5 of the translation of Huang that teaches a lithium composite oxide material and a lithium ion conductor coating material.  Yue teaches the lithium-ion Li0.8-1.2NiO.7CoO.2MnO.102, Li0.8-1.2NiO.8CoO.1MnO.102 or L0.8-1.2NiO.9CoO.05MnO.0502, the crystal structure is hexagonal, a surface is covered with a gradient functional material layer which accounts for 1 to 20% of the mass ratio of the substrate, wherein the gradient functional material may be an inorganic oxide.  The inorganic oxide of the invention is Ti02, Al203, MgO, Cr203, Al(OH)3 or LiAl02.  The inorganic oxide coats the active material particles.  It is unclear how Applicant concludes both Yue and Huang teach “values calculated from the Examples exceed 3 mol %”.  Applicant does not support the conclusion.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY M DOVE/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        

Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727       

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),